Notice of Pre-AIA  or AIA  Status
                   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 DETAILED ACTION
                                                                 Status of the Claims
2.	                    The action is in response to applicant’s filing on March 27, 2019. Claims 1-20 are pending,
                                                          Claim Rejection – 35 U.S.C § 112              

3.                        The following is a quotation of 35 U.S.C. 112(b):
                       (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


                   The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


         4.                    Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                                 Claims 1, 9, and 17 recite that the second trajectory data is “not aligned with the first trajectory data.”   It is not apparent from the claims how one can select or determine the lack of alignment of the trajectory data.   The specification is silent as to what constitutes a lack of alignment of trajectory data and, as such, makes it difficult to ascertain the metes and bounds of the claimed invention. 
                  Claims 1, 9, and 17 recite the limitation of “aligning the first environment geometry data with the second environment geometry data” and then from the alignment a subsequent step performs a 
                       Claims 2-8, 10-16, and 18-20 are rejected under the same rationale outline with respect to independent claims 1, 9, and 17.

                                                       Claim Rejection – 35 U.S.C § 101
5.                  35 U.S.C. 101 reads as follows:
                  Whoever invents or discovers any new and useful process, machine, manufacture, or                   composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.                   Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

                        In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something "significantly more" than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.

                         Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is 

Revised Guidance Step 2A - Prong 1

                       Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
                      Here, the claims recite the abstract idea of estimating georeferenced trajectory by identifying a set of sensor measurements for a geographic region taken by the at least one vehicle; aligning the environment geometry data occurring at a first time period with another environment geometry data taken at another time period; and generating a map of the geographic region including the environment geometry data and the fixed reference points as recited in independent claims 1, 9, and 17.
                   The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) ("we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category").
CyberSource, 654 F.3d at 1375 ("That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.").

Revised Guidance Step 2A - Prong 2

                              Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool ("apply it") to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
                             In addition, limitations reciting data gathering such as "receiving data generated by a plurality of vehicle sensors" are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff'd on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
                 Furthermore, the limitation "navigating a vehicle using the generated map" merely uses generic computing components ("computing system") but also constitutes insignificant post-solution activity. The Supreme Court guides that the "prohibition against patenting abstract ideas 'cannot be circumvented by attempting to limit the use of the formula to a particular technological environment' or Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).

Revised Guidance Step 2B

                 Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something "significantly more" than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: "memory" and "one or more processors" do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., "apply it") on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, HH 95-98,199-202 of the specification). See Alice, 573 U.S. at 223 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention."). Thus, these elements, taken individually or together, do not amount to "significantly more" than the abstract ideas themselves.
                                  The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an "inventive concept" which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an "inventive concept" of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something "significantly more" than patent-ineligible subject matter to which the claims are directed.
                                  The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
                                 As for dependent claims 2-8, 10-16 and 18-20, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea. The claims also fail to add additional limitations that would amount to significantly more than the abstract idea. Therefore, the invention of claims 2-8, 10-16  and 18-20 as a whole, considering all claim elements both individually and in combination, are not patent eligible.                      
7.                      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.                 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

9.               Claims 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Chen et al., US 2018/0188043 A1.

                  Regarding claim 1, Chen teaches a georeferenced trajectory estimation system for vehicles, comprising:
                    a memory to store instructions (Chen, see at least Para. [00214] which discloses “computer system 3600 includes a processor 3602 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP), one or more application specific integrated circuits (ASICs), one or more radio-frequency integrated circuits (RFICs), or any combination of these), a main memory 3604, and a static memory 3606, which are configured to communicate with each other via a bus 3608” with Fig. 2  and Fig. 36); and 
                   one or more processors using the instructions stored in the memory to perform operations including (Chen discloses at Para. [00214] and [00215] “storage unit 3616 includes a machine-readable medium 3622 on which is stored instructions 3624 (e.g., software) embodying any one or more of the methodologies or functions described herein. The instructions 3624 (e.g., software) may also reside, completely or at least partially, within the main memory 3604 or within the processor 3602 (e.g., within a processor's cache memory) during execution thereof by the computer system 3600, the main memory 3604 and the processor 3602 also constituting machine-readable media” with Fig. 2 and Fig. 36): 
                    receiving data generated by a plurality of vehicle sensors of a plurality of vehicles (Chen see at least Para. [0066] which discloses “The perception module 210 receives sensor data 230 from the sensors 105 of the vehicle 150. This includes data collected by cameras of the car, LIDAR, IMU, GNSS navigation system, and so on. The perception module 210 uses the sensor data  to 
                  identifying, from the received data, a first set of sensor measurements for a geographic region taken by a first vehicle over a first period of time, the first set of sensor measurements including (i) first environment geometry data for the geographic region ( Chen see at least Para. [0074] which states “The 3D map API 265 provides efficient access to the spatial 3-dimensional (3D) representation of the road and various physical objects around the road as stored in the local HD map store 275.”), and (ii) first trajectory data for the first vehicle (The instant application defines, see Paragraph [0044], a trajectory as a sequence of poses; using Applicant’s definition Chen, see at least Para.  [0126] which states collecting a sequence of poses “collected by a vehicle along a route” and the vectorization of each data point as shown Fig.  26 and disclosed in Para. [00172]); 
                 identifying, from the received data, a second set of sensor measurements for the geographic region taken by a second vehicle over a second period of time, the second set of sensor measurements including (i) second environment geometry data for the geographic region(Chen see at least Para. [0075] which states “the online HD map system 110 to keep the HD map data stored in the online HD map system 110 up to date based on changes in map data observed by sensors of vehicles driving along various route” and Para. [0082] which states “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”), and (ii) second trajectory data, not aligned with the first trajectory data, for the second vehicle ( Chen see at least Para. [00192] which states collecting “data from sensors of a plurality of vehicles driving through a geographical region” and at Para [0108] which discloses “The HD map system uses a node to represent the pose of each sample for all the samples available” and the vectorization of each data point as shown Fig.  26 and disclosed in Para. [00172]. As noted earlier, using Applicant’s definition at Para. [0044], a pose is the same as a trajectory);
                aligning the first environment geometry data with the second environment geometry data (Chen see at least Para. [0154] which states “HD map system performs 2330 pairwise 1 and Tq is selected from set S2. Accordingly, the HD map system performs cross track pairwise alignment, by relating the new tracks with each other, as well as the new tracks to existing tracks.”); 
                based on the alignment of the first environment geometry data with the second environment geometry data, transforming the first trajectory data and the second trajectory data into a common coordinate frame( Chen see at least Para. [0104] which states “a collection of tracks (which includes GNSS-IMU and LiDAR data), the HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame. With the global vehicle poses, the HD map system merges the LiDAR frames as a consistent, unified point cloud, from which a 3D HD map can be built” and Para. [0091] which states “the HD map system 100 stores a representation of a network of lanes to allow a vehicle to plan a legal path between a source and a destination and to add a frame of reference for real time sensing and control of the vehicle.”); 
                generating a map based on the common coordinate frame (Chen see at least Para. [0082] which states “map creation module 410 creates the map from map data collected from several vehicles that are driving along various routes. The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”); and
                navigating a vehicle using the map based on the common coordinate frame (Chen see at least Para. [0052] which states “Embodiments generate and maintain high definition (HD) maps that are accurate and include the most updated road conditions for safe navigation. For example, the HD maps provide the current location of the autonomous vehicle relative to the lanes of the road precisely enough to allow the autonomous vehicle to drive safely in the lane”).
                 Regarding claim 2, Chen teaches a georeferenced trajectory estimation system for vehicles, wherein the first trajectory data comprises a first sequence of poses over the first period of time for the first vehicle, and the second trajectory data comprises a second sequence of poses over the second period of time for the second vehicle (Chen see at least Para. [0122] which states “Adding global pose priors is equivalent to adding regularization terms on the subset of nodes were: x.sub.i: is the global GNSS pose prior added to node x.sub.i, and T(x.sub.i.sup.−1 ∘ x.sub.i) is the pose difference between current pose x.sub.i, and its pose prior x.sub.i; Ω.sub.ii: is the strength, or confidence of the global pose prior. The larger this information is, the more weight is added for this global pose prior.”)
             Regarding claim 3, Chen teaches a georeferenced trajectory estimation system for vehicles, wherein the first trajectory data and the second trajectory data comprise measurements of vehicle position, orientation, force, or motion taken from at least one of an inertial measurement unit, a wheel speed encoder, and a GPS unit (Chen see at least Para.[0123] which states “The HD map system determines full pose (position and orientation) error variance as a by-product of the calculations for combining the GNSS poses with other sensor data (for example, IMU, magnetometer, visual odometry, etc.)”.
              Regarding claim 4, Chen teaches a georeferenced trajectory estimation system for vehicles, wherein the first environment geometry data and the second environment geometry data are taken from one or more LIDAR units, radar units, sonar units, and/or cameras (Chen see at least Para. [0061] which states “The vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), a GNSS navigation system, an inertial measurement unit (IMU), and others. The vehicle has one or more cameras that capture images of the surroundings of the vehicle. A LIDAR surveys the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses, and measuring the reflected pulses.”)
             Regarding claim 5, Chen teaches a georeferenced trajectory estimation system for vehicles, wherein the sets of sensor measurements include LIDAR beam intensity values for the geographic region, and wherein the memory stores further instructions to perform operations including transforming the first trajectory data and the second trajectory data into the common coordinate frame based on an alignment of the LIDAR beam intensity values (Chen see at least Para. [0104] which states “HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to 
                 Regarding claim 6, Chen teaches a georeferenced trajectory estimation system for vehicles, wherein the memory stores further instructions to perform operations including aligning environment geometry data from further sets of sensor measurements to transform further trajectory data into the common coordinate frame (Chen see at least Para. [0126] which states “The HD map system collects track data, each track data comprising sensor data collected by vehicles driving along a route, for example, LIDAR frames representing range images collected by LIDARs mounted on autonomous vehicles. An edge between two poses in a pose graph connects two associated nodes, for example, nodes that represent consecutive locations from where sensor data was collected by a vehicle along a route.”)
               Regarding claim 7, Chen teaches a georeferenced trajectory estimation system for vehicles, wherein the first trajectory data and the second trajectory data are transformed non-rigidly (Chen see at least Para. [0188] which states “the HD map system determines the transformation to map a first 3D representation to a second 3D representation by weighing corresponding points higher if the points have surfaces with matching surface type compared to points that have different surface types.”)
               Regarding claim 8, Chen teaches a georeferenced trajectory estimation system for vehicles, wherein the first vehicle and the second vehicle are the same vehicle (Chen see at least Para. [0006] states that the system “receive sensor data from vehicles travelling along routes within a geographical region and combine the data to generate a high definition map” and Para. [0055] which states that the “HD map system 110 receives sensor data captured by sensors of the vehicles, and combines the data received from the vehicles 150 to generate and maintain HD maps.”)
                Regarding claim 9, Chen teaches a method of vehicle trajectory mapping, comprising:
receiving data generated by a plurality of vehicle sensors of a plurality of vehicles (Chen see at least Para. [0066] which discloses “The perception module 210 receives sensor data 230 from the sensors 105 of the vehicle 150. This includes data collected by cameras of the car, LIDAR, IMU, GNSS navigation system, and so on. The perception module 210 uses the sensor data  to determine what objects are around the vehicle, the details of the road on which the vehicle is travelling, and so on.” );
                  identifying, from the received data, a first set of sensor measurements for a geographic region taken by a first vehicle over a first period of time, the first set of sensor measurements including (i) first environment geometry data for the geographic region (Chen see at least Para. [0074] which states “The 3D map API 265 provides efficient access to the spatial 3-dimensional (3D) representation of the road and various physical objects around the road as stored in the local HD map store 275.”), and (ii) first trajectory data for the first vehicle (The instant application defines, see Paragraph [0044], a trajectory as a sequence of poses; using Applicant’s definition Chen, see at least Para.  [0126] which states collecting a sequence of poses “collected by a vehicle along a route” and the vectorization of each data point as shown Fig.  26 and disclosed in Para. [00172]); 
                 identifying, from the received data, a second set of sensor measurements for the geographic region taken by a second vehicle over a second period of time, the second set of sensor measurements including (i) second environment geometry data for the geographic region (Chen see at least Para. [0075] which states “the online HD map system 110 to keep the HD map data stored in the online HD map system 110 up to date based on changes in map data observed by sensors of vehicles driving along various route” and Para. [0082] which states “map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”), and (ii) second trajectory data, not aligned with the first trajectory data, for the second vehicle ( Chen see at least Para. [00192] which states collecting “data from sensors of a plurality of vehicles driving through a geographical region” and at Para [0108] which discloses “The HD map system uses a node to represent the pose of each sample for all the samples 
                aligning the first environment geometry data with the second environment geometry data (Chen see at least Para. [0154] which states “HD map system performs 2330 pairwise alignment  across pairs of tracks (Tp, Tq) such that Tp is selected from set S1 and Tq is selected from set S2. Accordingly, the HD map system performs cross track pairwise alignment, by relating the new tracks with each other, as well as the new tracks to existing tracks.”; 
                based on the alignment of the first environment geometry data with the second environment geometry data, transforming the first trajectory data and the second trajectory data into a common coordinate frame( Chen see at least Para. [0104] which states “a collection of tracks (which includes GNSS-IMU and LiDAR data), the HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame. With the global vehicle poses, the HD map system merges the LiDAR frames as a consistent, unified point cloud, from which a 3D HD map can be built” and Para. [0091] which states “the HD map system 100 stores a representation of a network of lanes to allow a vehicle to plan a legal path between a source and a destination and to add a frame of reference for real time sensing and control of the vehicle.”); 
                generating a map based on the common coordinate frame (Chen see at least Para. [0082] which states “map creation module 410 creates the map from map data collected from several vehicles that are driving along various routes. The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”); and
                navigating a vehicle using the map based on the common coordinate frame (Chen see at least Para. [0052] which states “Embodiments generate and maintain high definition (HD) maps that are accurate and include the most updated road conditions for safe navigation. For example, the HD maps 
                Regarding claim 10, Chen teaches a method of vehicle trajectory mapping, further comprise the first trajectory data comprises a first sequence of poses over the first period of time for the first vehicle, and the second trajectory data comprises a second sequence of poses over the second period of time for the second vehicle (Chen see at least Para. [0122] which states “Adding global pose priors is equivalent to adding regularization terms on the subset of nodes were: x.sub.i: is the global GNSS pose prior added to node x.sub.i, and T(x.sub.i.sup.−1 ∘ x.sub.i) is the pose difference between current pose x.sub.i, and its pose prior x.sub.i; Ω.sub.ii: is the strength, or confidence of the global pose prior. The larger this information is, the more weight is added for this global pose prior.”)
              Regarding claim 11, Chen teaches a method of vehicle trajectory mapping, further comprise measuring vehicle position, orientation, force, or motion taken from at least one of an inertial measurement unit, a wheel speed encoder, and a GPS unit as the first trajectory data and the second trajectory data (Chen see at least Para.[0123] which states “The HD map system determines full pose (position and orientation) error variance as a by-product of the calculations for combining the GNSS poses with other sensor data (for example, IMU, magnetometer, visual odometry, etc.)”.
              Regarding claim 12, Chen teaches a method of vehicle trajectory mapping, wherein the identifying step further comprise the first environment geometry data and the second environment geometry data are taken from one or more LIDAR units, radar units, sonar units, and/or cameras (Chen see at least Para. [0061] which states “The vehicle sensors 105 comprise a camera, a light detection and ranging sensor (LIDAR), a GNSS navigation system, an inertial measurement unit (IMU), and others. The vehicle has one or more cameras that capture images of the surroundings of the vehicle. A LIDAR surveys the surroundings of the vehicle by measuring distance to a target by illuminating that target with a laser light pulses, and measuring the reflected pulses.”)
             Regarding claim 13, Chen teaches a method of vehicle trajectory mapping, wherein the sets of sensor measurements include LIDAR beam intensity values for the geographic region, and wherein the memory stores further instructions to perform operations including transforming the first trajectory data and the second trajectory data into the common coordinate frame based on an alignment of the LIDAR beam intensity values (Chen see at least Para. [0104] which states “HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame” and Para. [0105] which states that the “global alignment module includes …... a surface classification module 1140” that at Para. [0176] operates   “based on various criteria associated with the LIDAR signal returned by points on the surface of the structure.”)
             Regarding claim 14, Chen teaches a method of vehicle trajectory mapping, further comprise aligning environment geometry data from further sets of sensor measurements to transform further trajectory data into the common coordinate frame (Chen see at least Para. [0126] which states “The HD map system collects track data, each track data comprising sensor data collected by vehicles driving along a route, for example, LIDAR frames representing range images collected by LIDARs mounted on autonomous vehicles. An edge between two poses in a pose graph connects two associated nodes, for example, nodes that represent consecutive locations from where sensor data was collected by a vehicle along a route.”)
               Regarding claim 15, Chen teaches a method of vehicle trajectory mapping, wherein the first trajectory data and the second trajectory data are transformed non-rigidly (Chen see at least Para. [0188] which states “the HD map system determines the transformation to map a first 3D representation to a second 3D representation by weighing corresponding points higher if the points have surfaces with matching surface type compared to points that have different surface types.”)
                 Regarding claim 16, Chen teaches a method of vehicle trajectory mapping, wherein the first vehicle and the second vehicle are the same vehicle (Chen see at least Para. [0006] states that the system “receive sensor data from vehicles travelling along routes within a geographical region and combine the data to generate a high definition map” and Para. [0055] which states that the “HD map 
              Regarding claim 17, Chen teaches a non-transitory computer-readable medium that stores instructions, executable by one or more processors, to cause the one or more processors to perform operations that comprise (Chen see at least Para. [0212] which discloses “machine able to read instructions from a machine-readable medium and execute them in a processor (or controller) and Para. [0213]): 
             receiving data generated by a plurality of vehicle sensors of a plurality of vehicles (Chen see at least Para. [0066] which discloses “The perception module 210 receives sensor data 230 from the sensors 105 of the vehicle 150. This includes data collected by cameras of the car, LIDAR, IMU, GNSS navigation system, and so on. The perception module 210 uses the sensor data  to determine what objects are around the vehicle, the details of the road on which the vehicle is travelling, and so on.” );
          identifying, from the received data, a first set of sensor measurements for a geographic region taken by a first vehicle over a first period of time, the first set of sensor measurements including (i) first environment geometry data for the geographic region (Chen see at least Para. [0074] which states “The 3D map API 265 provides efficient access to the spatial 3-dimensional (3D) representation of the road and various physical objects around the road as stored in the local HD map store 275.”), and (ii) first trajectory data for the first vehicle (The instant application defines, see Paragraph [0044], a trajectory as a sequence of poses; using Applicant’s definition Chen, see at least Para.  [0126] which states collecting a sequence of poses “collected by a vehicle along a route” and the vectorization of each data point as shown Fig.  26 and disclosed in Para. [00172].); 
                 identifying, from the received data, a second set of sensor measurements for the geographic region taken by a second vehicle over a second period of time, the second set of sensor measurements including (i) second environment geometry data for the geographic region (Chen see at least Para. [0075] which states “the online HD map system 110 to keep the HD map data stored in the , and (ii) second trajectory data, not aligned with the first trajectory data, for the second vehicle ( Chen see at least Para. [00192] which states collecting “data from sensors of a plurality of vehicles driving through a geographical region” and at Para [0108] which discloses “The HD map system uses a node to represent the pose of each sample for all the samples available” and the vectorization of each data point as shown Fig.  26 and disclosed Para. [00172]. As noted earlier, using Applicant’s definition at Para. [0044], a pose is the same as a trajectory);
                aligning the first environment geometry data with the second environment geometry data (Chen see at least Para. [0154] which states “HD map system performs 2330 pairwise alignment  across pairs of tracks (Tp, Tq) such that Tp is selected from set S1 and Tq is selected from set S2. Accordingly, the HD map system performs cross track pairwise alignment, by relating the new tracks with each other, as well as the new tracks to existing tracks.”); 
                based on the alignment of the first environment geometry data with the second environment geometry data, transforming the first trajectory data and the second trajectory data into a common coordinate frame ( Chen see at least Para. [0104] which states “a collection of tracks (which includes GNSS-IMU and LiDAR data), the HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame. With the global vehicle poses, the HD map system merges the LiDAR frames as a consistent, unified point cloud, from which a 3D HD map can be built” and Para. [0091] which states “the HD map system 100 stores a representation of a network of lanes to allow a vehicle to plan a legal path between a source and a destination and to add a frame of reference for real time sensing and control of the vehicle.”); 
                generating a map based on the common coordinate frame (Chen see at least Para. [0082] which states “map creation module 410 creates the map from map data collected from several 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed”); and
                navigating a vehicle using the map based on the common coordinate frame (Chen see at least Para. [0052] which states “Embodiments generate and maintain high definition (HD) maps that are accurate and include the most updated road conditions for safe navigation. For example, the HD maps provide the current location of the autonomous vehicle relative to the lanes of the road precisely enough to allow the autonomous vehicle to drive safely in the lane”).
                Regarding Claim 18, Chen discloses a medium further comprising instructions to cause the one or more processors to perform operations including sensing as the first trajectory data a first sequence of poses over the first period of time for the first vehicle and as the second trajectory data a second sequence of poses over the second period of time for the second vehicle (Chen see at least Para. [0122] which states “Adding global pose priors is equivalent to adding regularization terms on the subset of nodes were: x.sub.i: is the global GNSS pose prior added to node x.sub.i, and T(x.sub.i.sup.−1 ∘ x.sub.i) is the pose difference between current pose x.sub.i, and its pose prior x.sub.i; Ω.sub.ii: is the strength, or confidence of the global pose prior. The larger this information is, the more weight is added for this global pose prior.”).  
                 Regarding Claim 19, Chen discloses a medium, wherein the sets of sensor measurements include LIDAR beam intensity values for the geographic region, further comprising instructions to cause the one or more processors to perform operations including transforming the first trajectory data and the second trajectory data into the common coordinate frame based on an alignment of the LIDAR beam intensity values (Chen see at least Para. [0104] which states “HD map system performs global alignment that fuses the GNSS-IMU and LiDAR data to compute globally consistent vehicle poses (location and orientation) for each LiDAR frame” and Para. [0105] which states that the “global alignment module includes …... a surface classification module 1140” that at Para. [0176] operates     
                   Regarding Claim 20, Chen discloses a medium,  further comprising instructions to cause the one or more processors to perform operations including aligning environment geometry data from further sets of sensor measurements to transform further trajectory data into the common coordinate frame (Chen see at least Para. [0126] which states “The HD map system collects track data, each track data comprising sensor data collected by vehicles driving along a route, for example, LIDAR frames representing range images collected by LIDARs mounted on autonomous vehicles. An edge between two poses in a pose graph connects two associated nodes, for example, nodes that represent consecutive locations from where sensor data was collected by a vehicle along a route.”)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920.  The examiner can normally be reached on 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ELLIS B. RAMIREZ/       Examiner, Art Unit 3661                                                                                                                                                                                                 

/THOMAS G BLACK/       Supervisory Patent Examiner, Art Unit 3661